Citation Nr: 1045814	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from  December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, that declined to reopen the appellant's previously 
denied claim of entitlement to service connection for the cause 
of the Veteran's death.

In August 2008, the appellant testified before the Board at a 
hearing held at the RO.  In November 2008, the Board reopened the 
appellant's claim and remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
appellant's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

Although the appellant has been provided notice regarding her 
claim, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims issued an opinion redefining 
what notice is required under 38 U.S.C.A. § 5103(a) for a claim 
of service connection for the cause of a Veteran's death case.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the 
Board finds that a compliant notice letter under the redefined 
duty to notify is needed.

In addition, it appears to the Board that additional treatment 
records may be outstanding.  A review of the claims file 
indicates that the Veteran was in receipt of benefits from the 
Social Security Administration (SSA).  Since the SSA decision and 
the records upon which that grant of benefits was based are not 
included in the claims folder and may be relevant to the claim on 
appeal, those records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).

The appellant contends that the Veteran's death was related to 
his service.  Specifically, she contends that the Veteran had 
service in Vietnam in the early 1970s and was exposed to Agent 
Orange which led to insulin-dependent diabetes mellitus.  She 
further that contends that the Veteran's diabetes mellitus and 
service-connected major affective disorder, lumbar spine 
disability, and hearing loss were contributory causes of his 
death.  The Veteran died in March 1998.  The certificate of death 
shows that the immediate cause of death was cardiogenic shock.

With respect to whether the Veteran had active service in the 
Republic of Vietnam, the appellant contended that "the Veteran 
may have made some statements with regards to why he was 
depressed, as having to do with picking up bodies in Vietnam."  
Pursuant to the Board's November 2008 remand, the RO was able to 
obtain the Veteran's inservice mental health reports dated in 
1984 which are silent for any such statements or evidence of 
service in Vietnam.  The RO also submitted unsuccessful Personnel 
Information Exchange System (PIES) requests for the unit 
operational and unit daily reports from the Air Force 635th 
Transportation Squadron in February 2009 and May 2009.  In 
October 2009, the RO requested documentation from the Air Force 
Historical Research Agency (AFHRA).  However, in November 2009 
the AFHRA indicated that there was only one occasion during which 
a member of the Veteran's unit was sent to Vietnam and that 
member was not the Veteran.

In November 2008, the Board also remanded the appellant's claim 
for an opinion as to whether it is as least as likely as not that 
the Veteran's active service, to include any confirmed herbicide 
exposure during service or any service-connected disability, is 
etiologically related to his death in March 1998 or contributed 
substantially or materially to his death.  The examiner was 
requested to provide a rationale for any opinion expressed, 
including a July 2008 private opinion indicating that the 
Veteran's in-service herbicide exposure and service-connected 
psychiatric disability were contributory causes of death.

In January 2009, a VA examiner opined that the Veteran's 
psychiatric disorder did not cause his death, but was secondary 
to his severe medical issues.  The rationale provided was that 
the Veteran's death related more to medical problems than any 
psychiatric issues at the time of his death.  The examiner also 
opined that the Veteran's cause of death was at least as likely 
as not contributed to by his service-connected diffuse coronary 
artery disease with ischemic heart disease.  The examiner opined 
that the Veteran's coronary artery disease with ischemic heart 
disease as likely as not led to cardiogenic shock, cardiac 
arrhythmia, or cardiomyopathy.  The examiner also identified the 
Veteran's service-connected hypertension as a contributing factor 
for his cardiomyopathy.  However, the Veteran was not service-
connected for diffuse coronary artery disease with ischemic heart 
disease or hypertension at the time of his death.  In addition, 
the examiner did not provide an opinion as to whether the 
Veteran's active service is related to his death.  A remand by 
the Board confers on the veteran, as a matter of law, the right 
to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Board finds that another VA examination 
is necessary to comply with the November 2008 remand 
instructions.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter must 
include:  (1) a statement of the conditions 
for which the Veteran was service-connected 
at the time of his death; (2) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon concerning that claim.

3.  Arrange for a VA examiner to review the 
Veteran's claims folder and determine whether 
the Veteran's cause of death was related to 
his service.  The examiner should review the 
claims file and should note that review in 
the report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the July 
2008 private opinion and January 2010 VA 
opinion.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
opinions:

(a)  Is it as likely as not (50 percent 
probability or more) that the Veteran's 
diabetes mellitus was related to his 
service?  If so, is it as likely as not 
(more than 50 percent probability) that 
the Veteran's diabetes mellitus caused or 
contributed materially or substantially to 
his development of cardiogenic shock and 
thereby his death?

(b)  Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's cardiogenic shock was related to 
his service?

(c)  Is it at least as likely as not (50 
percent or more probability) that 
cardiogenic shock was proximately due to 
or the result of the Veteran's service-
connected major affective disorder, lumbar 
spine disability, or hearing loss?

(d)  Is it at least as likely as not (50 
percent or more probability) that 
cardiogenic shock was aggravated 
(increased in severity beyond the natural 
course of the condition) by the Veteran's 
service-connected major affective 
disorder, lumbar spine disability, or 
hearing loss?

(e)  Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected major 
affective disorder, lumbar spine 
disability, or hearing loss materially and 
substantially contributed to his 
cardiogenic shock or to his death?

4.  Then, readjudicate the claim.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

